Citation Nr: 1504124	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-49 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1. Entitlement to service connection for a bilateral ankle disability.
 
2. Entitlement to service connection for bilateral stress fractures of the calcaneus of the feet.

REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran and friend




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

A review of the Veteran's Virtual electronic VA folders reveals that all documents in this folder has already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were remanded by the Board in February 2014 to obtain copies of the private treatment records from Arnel Castrence, M.D.  Dr. Castrence wrote letters in support of the Veteran's claims in February 2009 and July 2010.  In both letters Dr. Castrence stated that the Veteran had been under his care since 2001.  

In April 2014 VA received a signed authorization from the Veteran to request the Dr. Castrence records.  Unfortunately, the authorization form was not sent by VA to Dr. Castrence.  Instead the AOJ contacted the Veteran by phone and asked the Veteran if he had received recent treatment from Dr. Castrence.  When the Veteran replied that he had not, the AOJ contacted Dr. Castrence's office.  The doctor's office informed the AOJ that they had not seen the Veteran since 2010.  The AOJ then noted that the Dr. Castrence treatment records from 2010, and prior, were already associated with the Veteran's e-folder.

A review of the Veteran's electronic folders reveals that the records of treatment by Dr. Castrence are not in the claims file and have never been requested by VA.  Accordingly, the Board finds that there was not substantial compliance with the February 2014 remand instructions and the appeal must be remanded again so that the Veteran's treatment records may be requested from Dr. Castrence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the AOJ received an authorization from the Veteran to request treatment records from Dennis Carlini, M.D.  The AOJ did not send the request to Dr. Carlini.  The record contains Dr. Carlini records dated from May 1995 to August 31, 2000.  Authorization should be again requested from the Veteran, and if obtained, should be sent to Dr. Carlini to request copies of the Veteran's medical records subsequent to August 31, 2000.  

The record contains a March 2014 VA orthopedic surgery note which states that the Veteran had had a full evaluation by that office in 2013.  The record does not contain any VA treatment records other than the March 2014 VA orthopedic note.  The Veteran's VA treatment records should be obtained and associated with the Veteran's claims file.

The Board notes that if additional relevant medical evidence is obtained the claims file should be returned to the VA (QTC) examiner who conducted the April 2014 examination of the Veteran's ankles and feet.  The examiner should provide the previously requested opinions with consideration of the additional evidence received.  If the April 2014 examiner is unavailable, the claims file should be reviewed by another appropriate clinician to obtain the requested opinions.

Accordingly, the case is REMANDED for the following action:

1.  Determine when the Veteran began receiving medical treatment through VA and obtain copies of all of the Veteran's VA treatment records and associate them with the claims file. 

2.  Send the Veteran authorization forms to fill out so that his records of treatment by Dr. Arnel Castrence, from January 2001 to present, and his records of treatment by Dr. Dennis Carlini, from September 1, 2000 to present, may be requested.  If the Veteran provides such authorizations, insure that the authorization forms are mailed to the doctors.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).

3.  If, and only if, additional medical evidence is obtained that is pertinent to the Veteran's ankles or feet, return the claims file to the VA (QTC) examiner who conducted the April 2014 examination of the Veteran's ankles and feet for updated medical opinions which include consideration of the newly obtained evidence.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has any disability of the feet residual of the bilateral calcaneal stress fractures he experienced during military service.  In providing such opinion the examiner should note that service connection is not currently in effect for the in-service calcaneal fractures.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral ankle disorders are related to the Veteran's military service.  In providing this opinion the VA examiner should discuss the service treatment records that reflect complaints and treatment regarding the ankles.  The VA examiner should also discuss the January 2009, February 2009, and July 2010 opinions from Dr. Castrence and Dr. Carlini, as well as the reference to a post-service (May 1976) bilateral ankle injury mentioned by the Veteran on an August 1976 VA Form 21-526.

If the April 2014 examiner is not available, forward the Veteran's claims file to another appropriate clinician for review and to obtain the requested opinions.  An actual examination of the Veteran need not be scheduled unless such is deemed necessary.  

4.  After completion of the above development and any other development deemed appropriate, the Veteran's claims should be readjudicated.  If any determination remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




